Citation Nr: 0522185	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  00-22 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of infectious hepatitis. 


REPRESENTATION

Appellant represented by:	John F. Runcie, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to September 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied a compensable rating for 
residuals of infectious hepatitis.

This issue was previously remanded by the Board in an action 
dated in May 2004.


FINDING OF FACT

The veteran does not currently experience residual disability 
due to infectious hepatitis.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
infectious hepatitis have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, Diagnostic 
Code 7345 (2004); 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was diagnosed with hepatitis with jaundice in 
1954 while in service.  The veteran's service medical records 
(SMRs) show that he was successfully treated and subsequently 
suffered no complications or sequelae.  The veteran's 
discharge physical examination noted the occurrence of 
hepatitis with jaundice, and noted that there had been full 
recovery with no complications and no sequelae.  

The veteran has been afforded three VA medical examinations.  
An examination given in November 1996 found the veteran was 
not anemic, and that he suffered no malnutrition, nausea, 
diarrhea, abdominal disturbance, or bowel disturbance, except 
that if the veteran ate cheese he became constipated.  Serum 
analysis showed hepatitis surface antigen was nonreactive, as 
was core IGM.  The examiner's diagnosis was that the veteran 
had had infectious hepatitis B with jaundice in 1954, 
followed by an uneventful recovery.

A chart review related to another issue was conducted in June 
2001 at the request of the RO.  In a memo detailing the 
findings of that review, the VA physician noted that the 
veteran's acute episode of hepatitis while in the service was 
likely due to hepatitis B.

The veteran was afforded another VA examination in August 
2003 in connection with a claim for service connection for 
hepatitis C.  The examiner noted the veteran's medical 
history as determined by review of his claims file.  The 
examiner also noted that the veteran was not currently under 
any treatment for any liver condition.  The veteran's eyes 
were not jaundiced, and there were no stigmata of liver 
failure.  There were no significant abdominal findings; 
specifically the liver was not enlarged.  Hepatitis C 
antibody was positive.  Hepatitis B core antibody was 
negative.  Liver function tests were normal.

An examination was also afforded in March 2005 as a result of 
the Board's remand.  The examiner acknowledged that the 
purpose of this examination was to determine residuals of the 
veteran's service-connected infectious hepatitis with 
jaundice.  The examiner reviewed the veteran's medical 
history as derived from the claims file, including a 1998 
liver biopsy which showed early cirrhotic changes and 
steatosis consistent with chronic hepatitis C infection, as 
well as 1997 laboratory tests which showed hepatitis B 
positive antibody, positive core, negative surface antigen, 
and positive antibody to hepatitis C.  

The veteran averred to the examiner that he had nearly daily 
episodes of fatigue, and that he had to lie down about every 
other day for an afternoon nap.  He also averred that he had 
episodes of anorexia and nausea approximately once or twice 
per month, rarely associated with vomiting.  On examination 
the examiner found the liver edge was not palpable, there 
were no ascites or peripheral edema, and there was minimal 
right upper quadrant tenderness.  There was no evidence of 
dilated superficial abdominal veins or splenomegaly, and no 
jaundice, palmar erythema, dilated superficial abdominal 
veins, or spider angiomata.  The examiner diagnosed chronic 
infection with hepatitis C with early cirrhosis.  The 
veteran's liver function tests were normal.  The examiner 
noted that there was no evidence that the veteran had any 
disability associated with his hepatitis C at the present 
time.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's hepatitis is rated utilizing Diagnostic Code 
7345.  38 C.F.R. § 4.114.  These rating criteria were changed 
during the pendency of the veteran's claim.  66 Fed. Reg. 
29,488 (May 31, 2001) (effective from July 2, 2001).  The 
criteria in effect prior to July 2, 2001, provided for a 
noncompensable rating when infectious hepatitis was healed, 
nonsymptomatic.  38 C.F.R. § 4.114 (2000).  A 10 percent 
rating required demonstrable liver damage with mild 
gastrointestinal disturbance.  Id.  A 30 percent rating 
required minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance necessitating 
dietary restriction or other therapeutic measures.  Id.  

Under the new criteria, a zero percent (non-compensable) 
rating is for application when the veteran is nonsymptomatic.  
A 10 percent rating is for application when there is 
intermittent fatigue, malaise, and anorexia, or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  

There are three Notes under Diagnostic Code 7345.  Note (1) 
deals with evaluating sequelae.  Note (1) is inapt here since 
no sequelae have been shown.  Note (2) defines 
"incapacitating episode" as a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  There is no medical evidence of record that the 
veteran has ever had an incapacitating episode since initial 
resolution of his hepatitis in service.  Note (3) requires 
that hepatitis B be confirmed by serologic testing in order 
to evaluate it under Diagnostic Code 7345.  See 38 C.F.R. § 
4.114.

Here, there is no evidence of any residual disability due to 
service-connected infectious hepatitis.  The veteran's SMRs 
and his separation examination both indicate that his 
hepatitis resolved itself after treatment in 1954, and showed 
no complications or sequelae.  None of the three medical 
evaluations conducted in the course of this claim has 
indicated the presence of any residuals.  The veteran averred 
at a hearing before the undersigned Veterans Law Judge that 
he is receiving treatment for his hepatitis; however, there 
is no evidence of record that the veteran is receiving any 
treatment for any liver condition and the August 2003 
examiner noted this as well.  While the veteran averred to 
his March 2005 examiner that he had nearly daily episodes of 
fatigue requiring afternoon naps on some days, and that he 
has had episodes of anorexia and nausea from time to time, 
that examiner evidently gave little weight to this 70-year-
old veteran's averments as she found that there was no 
evidence that he had any disability associated with his 
hepatitis.  Even then, it was noted that the veteran had 
hepatitis C and findings of early cirrhosis were attributed 
to hepatitis C, not the infectious hepatitis for which 
service connection was granted.  

The only evidence of record supportive of the veteran's claim 
that he has disabling residuals of his service-connected 
hepatitis consists of the lay statements of the veteran 
himself.  Competent lay evidence is evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2004).  Medical opinion, 
by its very nature, requires specialized education, training, 
and experience.  Thus, while the veteran is competent as a 
layperson to describe any symptoms he may experience, he is 
not competent to provide medical opinion as whether or not 
they are residuals of his service-connected hepatitis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim, and a 
compensable rating is therefore not warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As noted above, on November 9, 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) was signed 
into law, changing the standard for processing veterans' 
claims, and necessitating the Board's May 2004 remand.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  The RO specifically requested that the veteran 
provide any evidence or information he had pertaining to his 
claim.  Additionally, the RO informed the veteran of the 
results of its rating decisions, and the procedural steps 
necessary to appeal.  The RO also provided a statement of the 
case (SOC) and three supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board obtained the 
veteran's SMRs and Social Security Administration (SSA) 
disability records (which deal only with carpal tunnel 
syndrome), and secured examinations during the pendency of 
his claim in order to ascertain the severity of his 
disability.  The veteran was also afforded a hearing before 
the undersigned Veterans Law Judge.  VA has no duty to inform 
or assist that was unmet.


ORDER

Entitlement to an increased (compensable) rating for 
residuals of infectious hepatitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


